DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, an on-board charging device, comprising: an AC connector configured to be connected to an electric vehicle supply equipment (EVSE), so that a protective earth terminal of the EVSE is electrically connected to a protective earth terminal of the on-board charging device; an AC to DC converter electrically connected to the AC connector, the AC to DC converter being configured to convert an AC voltage provided by the EVSE into a DC voltage, wherein the AC to DC converter comprises a reference ground terminal serving as a voltage reference level for a voltage detection and a control of the AC to DC converter; and a detection circuit configured to output a detection voltage based on a voltage difference between the protective earth terminal of the on-board charging device and the reference ground terminal of the AC to DC converter, wherein the detection voltage is configured to indicate whether the protective earth terminal of the EVSE is abnormal.
Regarding claims 2 – 9, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, an operating method of an on-board charging device, the on-board charging device comprising an AC connector and an AC to DC converter, the operating method comprising steps of: when the AC connector is connected to an electric vehicle supply equipment (EVSE) and a protective earth terminal of the EVSE is electrically connected to a protective earth terminal of the on-board charging device, outputting a detection voltage based on a voltage difference between the protective earth terminal of the on-board charging device and a reference ground terminal of the AC to DC converter, wherein the reference ground terminal serves as a voltage reference level for a voltage detection and a control of the AC to DC converter: and determining whether the protective earth terminal of the EVSE is abnormal according to the detection voltage.
Regarding claims 11 - 15, the claims are dependent upon claim 10 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09/22/2021, with respect to claims 1 - 15 have been fully considered and are persuasive.  The rejection of claims 1 – 15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859